Case: 14-11118   Document: 00513194932     Page: 1   Date Filed: 09/16/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                     September 16, 2015
                                 No. 14-11118
                                                                        Lyle W. Cayce
                                                                             Clerk
MIGUEL RISHMAGUE, Individually and on behalf of UCB Properties Trust
and Inversiones Misanisa Trust; ODDE JALIL RISHMAGUE, Individually
and on behalf of UCB Properties Trust and Inversiones Misanisa Trust,

             Plaintiffs - Appellants
v.

PAUL D. WINTER, Dependent Executor of the Estate of Robert S. Winter,
substituted in place and stead of ROBERT S. WINTER, deceased; BOWEN,
MICLETTE & BRITT, INCORPORATED; WILLIS OF TEXAS,
INCORPORATED; WILLIS OF COLORADO, INCORPORATED; JAIME
ALEMAN; ALEMAN, GALINDO, CORDERO & LEE; ALEMAN, GALINDO,
CORDERO & LEE TRUST (BVI) LIMITED; AMY S. BARANOUCKY,

            Defendants - Appellees
__________________________

Cons w/ 14-11119

BARRY RUPERT; CAROL RUPERT; DAVID QUINTOS; DIANA
DIMITROVA STOILOVA; ELIZABETH RUNKLE, et al

             Plaintiffs - Appellants
v.

PAUL D. WINTER, Dependent Executor of the Estate of Robert S. Winter,
substituted in place and stead of ROBERT S. WINTER, deceased ; BOWEN,
MICLETTE & BRITT, INCORPORATED, also known as Bowen Miclette
Descant & Britt, Incorporated; AMY S. BARANOUCKY; WILLIS GROUP
HOLDINGS LIMITED; WILLIS OF COLORADO, INCORPORATED,

             Defendants – Appellees
     Case: 14-11118       Document: 00513194932         Page: 2    Date Filed: 09/16/2015



                              Nos. 14-11118 & 14-11119



                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:11-CV-2024
                             USDC No. 3:10-CV-799


Before BENAVIDES, CLEMENT, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       This case is about the district court’s continued oversight of the nearly
one hundred actions that are pending in the Northern District of Texas, arising
out of the alleged multi-billion-dollar Ponzi scheme perpetrated by R. Allen
Stanford, over one dozen of which are set for trial in the next year-and-a-half. 1
Shortly after the United States Securities and Exchange Commission (“SEC”)
filed a civil lawsuit against Stanford and several                       Stanford-related
corporations, the district court placed all of the defendants’ assets in a
receivership. The district court “appointed a Receiver, Ralph S. Janvey, to
marshal, conserve, hold, manage and preserve the value of the receivership
estate.” 2 SEC v. Stanford Int’l Bank Ltd., 424 F. App’x 338, 340 (5th Cir. 2011).
The district court also enjoined “[c]reditors and all other persons” from “[t]he
commencement or continuation, including the issuance or employment of
process, of any judicial, administrative, or other proceeding against the
Receiver, any of the defendants, the Receivership Estate, or any agent, officer,



       *  Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
        1 See MDL Statistics Report–Distribution of Pending MDL Dockets by District United

States, Judicial Panel on Multidistrict Litigation, (July 15, 2015), www.jpml.uscourts.gov/
sites/jpml/files/Pending_MDL_Dockets_By_District-July-15-2015.pdf.
        2 The district court first appointed a receiver on February 17, 2009 and entered an

Amended Order Appointing Receiver on March 12, 2009. On July 19, 2010, the district court
entered a Second Amended Order Appointing Receiver, which is almost identical to the first.
                                             2
    Case: 14-11118     Document: 00513194932      Page: 3   Date Filed: 09/16/2015



                           Nos. 14-11118 & 14-11119
or employee related to the Receivership Estate, arising from the subject matter
of this civil action.” The district court also enjoined all persons from “[a]ny act
to obtain possession of the Receivership Estate assets” as well as “[a]ny act to
collect, assess, or recover a claim against the Receiver or that would attach to
or encumber the Receivership Estate.”         Before remanding the Plaintiffs-
Appellants’ lawsuits to state court, the district court explicitly provided that
their lawsuits remain subject to the litigation stay. Plaintiffs-Appellants now
appeal the district court’s refusal to lift that litigation stay and to allow their
lawsuits to proceed in state court.
      “[S]everal courts have recognized the importance of preserving a
receivership court’s ability to issue orders preventing interference with its
administration of the receivership property.” Schauss v. Metals Depository
Corp., 757 F.2d 649, 654 (5th Cir. 1985); see SEC v. Safety Fin. Serv., Inc., 674
F.2d 368, 372-73 (5th Cir. 1982) (“[T]he district court has broad powers and
wide discretion to determine the appropriate relief in an equity receivership.”
(citation and internal quotation marks omitted)); see also SEC v. Hardy, 803
F.2d 1034, 1038 (9th Cir. 1986) (“A district judge simply cannot effectively and
successfully supervise a receivership and protect the interests of its
beneficiaries absent broad discretionary power.”). Emphasizing the district
court’s “broad authority to issue blanket stays of litigation to preserve the
property placed in receivership pursuant to SEC actions,” this court previously
upheld this same litigation stay against similar challenges. Stanford Int’l
Bank, 424 F. App’x at 340, 340-42. We are mindful that four years have passed
since that decision. See SEC v. Wencke, 622 F.2d 1363, 1373 (9th Cir. 1980)
(“The time at which the motion for relief from the stay is made also bears on
the exercise of the district court’s discretion.”); SEC v. Wencke, 742 F.2d 1230,
1231 (9th Cir. 1984) (explaining that the relevant issue “is one of timing, that
is, when during the course of a receivership a stay should be lifted and claims
                                        3
    Case: 14-11118     Document: 00513194932     Page: 4   Date Filed: 09/16/2015



                           Nos. 14-11118 & 14-11119
allowed to proceed, not whether the stay should be lifted at all”). At this time,
however, as the district court continues to receive itself as well as coordinate
and oversee extensive litigation, relating to asset recovery, we cannot say that
the district court abused its discretion in declining to lift the litigation stay.
See Stanford Int’l Bank, 424 F. App’x at 340-42; see also SEC v. Kaleta, 530 F.
App’x 360, 361-62, & n.2 (5th Cir. 2013) (emphasizing the necessity of the
litigation stay to protect assets of would-be defendants, parties closely
affiliated with the Receivership Entities, who had personal guarantees to pay
the Receivership Estate); Hardy, 803 F.2d at 1038 (“We would be remiss were
we to interfere with a district court’s supervision of an equity receivership
absent a clear abuse of discretion.”).
      The district court’s decision is AFFIRMED.




                                         4